 In the Matter of EBERLE TANNING COMPANYandINTERNATIONAL FUR'LEATHER WORKERS UNION OF U. S. AND CANADA, LOCAL 209,.AFIILIATED WITH THE C. I. O.Case R-32.449.-Decided December 12, 1947Jurisdiction:tanning and sole leather manufacturingindustries.Investigation and Certification of Representatives:existenceof question: re-fusal to recognize petitioner as exclusive representative of employees; electionnecessary.UnitAppropriate, for Collective Bargaining:all productionand maintenanceemployees and watchmen in both tanning and cut-sole departments, excludingexecutives, foremen and other supervisory employees, clerical and officeemployees.Mr. John TV. Morgan,of Lynn, Mass., andMr. *Joseph Eberle, Jr.,andMr. Louis P. Caffo,both of Westfield, Pa., for the Company.Mr. John H. Russell,of Elkland, Pa.,Mr. George O. Pershing,ofNew York City, andMr. Harry Millstone,ofWilliamsport. 'Pa., forthe International.Mr. Milton A. Kallis,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 26, 1941, International Fur & Leather WorkersUnion of U. S. and Canada`, Local" 209, affiliated with the C. I. 0.,hereinafter called the International, filed with the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania), a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Eberle Tanning Company, WWrestfie[d,Pennsylvania, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On October 28, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) , ofthe Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an37 N. L R B., No. 86530 EBERLE TANNING COMPANY531investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.-On October 30, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theInternational, theUnited LeatherWorkers International Union,A. F. of L., a labor organization claiming to represent 'employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on November 5, 1941, at Westfield, Pennsylvania, beforeRobert H. Kleeb, the Trial Examiner duly designated by the ChiefTrial Examiner.At the hearing the Company and the Internationalappeared and were represented by counsel and participated in thehearing.'Full opportunity to be heard, to'examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.The International made a motion to amend itspetition relative to the appropriate unit.The Trial Examinergranted this motion.During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYEberle Tanning Company is a Pennsylvania corporation with itsoffice and plant in Westfield, Pennsylvania. It is engaged in theconverting of hides into leather and the cutting of the leather intostrips, taps, and heels and the sale of these products.During 1940the Company used approximately $2,250,000 worth of hides, 95 percent of which was purchased outside the State of'Pennsylvania, anditalso used approximately $370,000 worth of tanning material, allof which was purchased outside the State of Pennsylvania.Eighty-five per cent of its products are shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the Act.'II.THE ORGANIZATION INVOLVEDInternational Fur & LeatherWorkers UnionofU. S.and Can-ada, Local 209, is a labor union affiliated with the Congress of, In-'The United Leather Workers International Union; A F of L. did not appearByletter to the Regional Director and by telegram to the Trial Examiner before the hearingit stated that it was withdrawing entirely from the proceeding and requested that its namebe omitted from all election LLllots 532DECISIONSOF NATIONALLABOR RELATIONS BOARDdustrialOrganizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn September 2, 1941, the International claimed to represent amajority of the Company's employees for the purpose of collectivebargaining.The Company refused to recognize and bargain col-lectively with the International.A statement of the Regional Director introduced in evidence atthe hearing shows that the International represents a substantialnumber of employees in the alleged appropriate unit.'We find, that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE -We - find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, -intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe International petitioned for a unit consisting of all productionand maintenance employees and watchmen, including the tanning andcut-sole departments, and excluding executives, foremen, and other sup-ervisory employees, clerical and office employees.The Company con-tends that all of the above-mentioned employees in the tanning depart-ment, constitute one appropriate unit and all of the employees of thecut-sole department constitute another appropriate unit, excludingfrom each unit those employees whose exclusion is requested by theInternational's amended petition.Each department has its own foreman, but one superintendent is incharge of both departments and one office force and one set of corporateofficers function with respect to both.All employees are paid on anhourly basis.Interchange and loaning of employees by one depart-ment to the other is a common practice.All employees of the,Com-2A statement of the Regional Diiector shows that on October 11. 1941, the Companyhad 407 employees' The petitioner exhibited 254 application cards, all signatures thereonappearing genuineTwo hundied twenty-eight of the signers were on the pay loll ofOctober 11, 1941, 82 application cards were dated between Januaiy and May 1941,inclusive, 163 were dated June to September 1941, inclusive , and 9 were undated EBERLE TANNINGCOMPANY533pany included in the unit claimed in the amended petition to be appro-priate are eligible for membership in the International.We find that all production and maintenance employees and watch-men at the Company's plant, including the tanning and cut-sole de-partments, excluding executives, foremen, and other supervisory em-ployees, clerical and office employees, constitute a unit appropriate forthe purposes, of collective bargaining.We further find that such unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise willeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secret bal-lot.We shall direct that all employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entireIecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Eberle Tanning Company, Westfield, Penn-sylvania, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees and watchmen, at theCompany's plant, including the tanning and the cut-sole departments;and excluding executives, foremen, and other supervisory employees,clerical and office employees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant' to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withEberle Tanning Company, Westfield, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction under'the direction433257-42-vbn. 37-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDand supervision of the Regional Director for the Fourth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees and watchmen atthe Company's plant, including the tanning and the cut-sole depart-ments, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding executives, foremen, and othersupervisory employees, clerical and office employees, and employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Fur & LeatherWorkers Union of U. S. and Canada, Local 209, affiliated with theC. I. 0., for the purposes of collective bargaining.